        Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 1 of 28




James Bonham/PRO PER
(c/o) Happy Valley Rd. A104-166
GLENDALE, AZ 85310
Phone (602) 565-1456
jbonham16@cox.net


         IN THE UNITED STATES DISTRICT COURT
          IN AND FOR THE DISTRICT OF ARIZONA



James Bonham;

              PLAINTIFF,                        Cause # CV 21-00406-PHX-MTL

                   Vs.                          JUDGE MICHAEL T. LIBURDI
Bank of America National Association
                                                PLAINTIFF’S OBJECTION TO
(BANA)
                                                 DEFENDANT’S MOTION TO
             DEFENDANT,                                 DISMISS




      Comes now James Bonham, hereinafter known as Plaintiff and Objects to BANK

OF AMERICA NATIONAL ASSOCIATION, herein after known as Defendant and their

MOTION TO DISMISS and for the following good and sufficient reason would show the

Honorable Court that the Defendant’s motion should not be granted;




                                   CV 21-00406-PHX-MTL
                        Bonham Vs. Bank of America National Association
               PLAINTIFF’S OBJECTION TO DEFENDANT’S MOTION TO DISMISS
                                         Page 1 of 10
        Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 2 of 28




                                                 I.

                                        BACKGROUND

       Once a Note is signed by an individual, it becomes a valid, negotiable monitory

instrument. The original and only the original is a valid negotiable monitory instrument.

And now that Plaintiff has become separated from the collateral for this negotiable

monitory instrument it is very important to find Plaintiff’s original Note/negotiable

monitory instrument. While it is a very small and easy thing to do to just provide

Plaintiff’s Note/ monitory instrument for inspection and prove Defendant’s right to

foreclose on Plaintiff, however Defendant, with an inordinate amount of effort, time,

money, resources, legal effort and resistiveness has chosen to evade and avoid the simple

act of providing Plaintiff’s monitory instruments, Plaintiff’s Note and Deed-of-Trust for

examination. Plaintiff offered, multiple times, “full-cash” settlement before the

foreclosure sale was to be conducted. However when the “full-cash” settlement was

offered as evidenced in PLAINTIFF’S FIRST AMENDED PETITION with the caveat

that this was to be “in exchange” for Plaintiff’s original monitory instrument, Plaintiff’s

Note and Deed-of-Trust, Defendant sought only to evade and avoid providing evidence

of possession of Plaintiff’s Note and Deed-of-Trust.

                                                II.

                                             FACTS

       Now Defendant makes multiple false statements in DEFENDANT’S MOTION

TO DISMISS that cannot be ignored. To wit:

                                    CV 21-00406-PHX-MTL
                         Bonham Vs. Bank of America National Association
                PLAINTIFF’S OBJECTION TO DEFENDANT’S MOTION TO DISMISS
                                          Page 2 of 10
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 3 of 28




 1. Defendant, in the opening paragraph makes the statement “to forestall the

    possession of the property by the real owners of record”. However, if the

    foreclosure instituted by Defendant was under false pretenses, meaning that

    Defendant was only in possession of a copy and not Plaintiff’s actual

    monitory instruments, i.e. Plaintiff’s Note and Deed-of-Trust, then the

    foreclosure sale and subsequent alleged attempted title transfer were in fact

    fraudulent and of no effect. And now the legal and lawful owners of the

    property have been wrongfully evicted. Until Defendant proves standing by

    proving possession of Plaintiff’s original monitory instruments, i.e. Note

    and Deed-of-Trust, the Defendant has acted and is acting criminally.

 2. Defendant further claims that in Case # 2:13-cv-02220 that Plaintiff’s

    “show-me-the-note” request was “meritless” and is now “barred by the

    doctrine of res judicata”. However, the concept of demanding evidence of

    one’s own negotiable monitory instrument can never be barred by law and

    never considered “res-judicata”. Furthermore Case # 2:13-cv-02220 was

    dismissed because of “not enough evidence” of who was in possession of

    the Note and to whom and from the Note has been transferred or sold to.

    Had the Defendant maintained compliance with 12USC2605 or Defendant

    provided evidence of the actual Note this could not have occurred. The trial

    Judge erred in not compelling Defendant to produce the Note because the




                          CV 21-00406-PHX-MTL
               Bonham Vs. Bank of America National Association
      PLAINTIFF’S OBJECTION TO DEFENDANT’S MOTION TO DISMISS
                                Page 3 of 10
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 4 of 28




    demand was made by the Plaintiff to produce the original monitory

    instrument, i.e. the Note.

 3. Plaintiff’s has always demanded verification of the debt. Defendant claims

    that “failure to raise this contention” previously that Plaintiff is barred “res-

    judicata”. Reference Exhibits “N” and “O” herein attached. Also, reference

    Exhibits “A” thru “L” attached to PLAINTIFF’S FIRST AMENDED

    PETITION. (Note; Exhibit numbering remains continuous throughout all

    Plaintiff’s pleadings in this cause) However, Defendant has never produced

    Plaintiff’s original monitory instrument for verification of the debt, ever.

    Only copies from the County Clerk’s office, never the actual negotiable

    monitory instruments, Plaintiff’s original Note and Deed-of-Trust. In a

    continuing travesty of justice in multiple attempts in multiple courts

    Defendant has continued to evade and avoid proving that Defendant is or

    has ever been lawfully in possession of Plaintiff’s genuine debt

    instruments, i.e. Plaintiff’s Note and Deed-of-Trust. Neither the State of

    Arizona by law nor the previous Courts have the authority to deprive an

    Individual of his or her civil rights or un-alienable rights. This includes the

    right for an individual to make a contract for indebtedness is also among

    those rights. Also the right to know to who/whom is in possession of his

    monitory instrument and for how much. These rights with specific actions

    and conditions are codified into law under 12USC2605 which to date no

                          CV 21-00406-PHX-MTL
               Bonham Vs. Bank of America National Association
      PLAINTIFF’S OBJECTION TO DEFENDANT’S MOTION TO DISMISS
                                Page 4 of 10
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 5 of 28




    evidence that the Defendant has ever complied with. And while anyone can

    lawfully come into possession of a copy of anyone’s Note or Deed-of-Trust

    from the clerk of the County, only the “ORIGINAL, WET-SIGNED” Note

    and Deed-of-Trust are valid monitory instruments. Not the copies!

    Defendant, by Defendant’s own statement in the Defendant’s MOTION TO

    DISMISS has once again identifies that they have not yet produced

    evidence that Defendant is, or ever has been in possession or Plaintiff’s

    original “wet-signed” Note and Deed-of-Trust. Only copies that can easily

    be obtained from the clerk of the County.

 4. Although Defendant claims that Plaintiff had not previously raised these

    claims while identifying that Plaintiff asserted claims under the FDCPA in

    the same pleading Defendant also claims the FDCPA does not address

    Plaintiff has always contended that each and every individual is entitled to

    know to whom a debt may be owed and how much is owed. And although

    the FDCPA reiterates those rights, that is not the primary basis for

    Plaintiff’s contention. Therefore, should the FDCPA not apply in some

    fashion, then Plaintiff’s original contention of the aforementioned rights

    still apply under 42USC1983 & 42USC1985

 5. Defendant make multiple references to Appellate Court’s decisions in their

    MOTION TO DISMISS however, another Court’s choice to ignore the

    basic premise the validity of an original monitory instrument versus only a

                          CV 21-00406-PHX-MTL
               Bonham Vs. Bank of America National Association
      PLAINTIFF’S OBJECTION TO DEFENDANT’S MOTION TO DISMISS
                                Page 5 of 10
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 6 of 28




    copy cannot be construed to constitute a legal precedent on which any other

    Court can ignore the validity of a genuine monitory instrument.

 6. Defendant makes argument that “Arizona” does not recognize the demand

    to produce the actual monitory instrument as proven by the “wet-ink”

    signature. Yet no such statute exists in Arizona law. Nor will one ever exist

    because this would be unlawful and void by Supreme Court decision

    Marbury v. Madison (1803). And while Courts sometime rely on other

    Courts decisions for reference, those decisions are not law and cannot be

    construed as law.

 7. Defendant makes argument that Plaintiff did not adhere to Plaintiff’s

    contractual obligations in paying on the Note. However, Plaintiff never

    complied with 12USC2605 requiring notice to Plaintiff of to whom and

    when each and every activity of transfer or sale occurs. Therefore when

    Plaintiff began receiving multiple demands for payment on Plaintiff’s Note

    from multiple entities, Plaintiff had no way of knowing to whom payment

    was due therefore demanding that each claimant “prove-up-the-debt” by

    presenting Plaintiff’s “wet-signed” original monitory instrument was the

    only way that Plaintiff could discern who was legally due payment. Also,

    when Plaintiff made Defendant aware that multiple payments tendered had

    not been credited to Plaintiff’s account, Defendant refused to address

    Plaintiff’s concern. Reference Exhibits “N” and “O”, copies attached.

                          CV 21-00406-PHX-MTL
               Bonham Vs. Bank of America National Association
      PLAINTIFF’S OBJECTION TO DEFENDANT’S MOTION TO DISMISS
                                Page 6 of 10
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 7 of 28




    Instead, Defendant responded by wrongfully placing Plaintiff’s account

    into delinquency/collections status rather than investigate the complaint.

 8. Defendant’s Attorneys make statement that “Bonham has also failed to

    raise his contention prior to the foreclosure sale, thereby waiving his

    challenge.” However, Plaintiff raised these contentions many times in

    multiple proceedings, in multiple direct communications and court

    proceedings. Reference Exhibits “A” thru “L”, “N”, & “O”

 9. Defendant makes a “BANK OF AMERICA, N.A.’S CERTIFICATE OF

    GOOD-FAITH CONFERRAL” stating: “Defendant Bank of America N.A.

    certifies that they notified plaintiff James Bonham of the issues asserted in

    this motion. Undersigned counsel sent Bonham a letter on March 23 ex-

    plaining the deficiencies in his Complaint. They had subsequent telephone

    discussions and email exchanges regarding the Complaint and were unable

    to agree that the Complaint could be cured by amendment.” At no time did

    any such conferrals occur. This is an outright fabrication and an act of per-

    jury. Reference Exhibit “P” attached for reference; AFFIDAVIT OF James

    Bonham. Attorneys for the Defendant, Gregory J. Marshall and Daniel J.

    Inglese both signed and certified this document they entered into the Court

    record on behalf of the Defendant. If those conferences did in fact occur,

    then Defendants have the phone and E-Mail records to show so.




                          CV 21-00406-PHX-MTL
               Bonham Vs. Bank of America National Association
      PLAINTIFF’S OBJECTION TO DEFENDANT’S MOTION TO DISMISS
                                Page 7 of 10
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 8 of 28




 10. Defendant makes assertion that a “one-year” statute of limitation applies to

    bring complaint under the FDCPA. However, Plaintiff has asserted this

    contention from the very beginning when multiple claimants began to at-

    tempt to service this debt, therefore this argument must fail and have never

    ceased. Therefore this argument must fail.

 11. Defendant refers to 15USC1692a(6)(F) and contends that to originator or

    an agent of officer of the originator of the debt is exempt from the FDCPA.

    However, an individual must first prove that they are in fact the valid hold-

    er of the debt to qualify for this immunity and Defendant has to date failed

    to do so and therefore does not qualify for immunity from the FDCPA

    15USC1692a(6)(A)statute.

 12. Attorneys for the Defendant state on P4, L1-5 of Defendants MOTION TO

    DISMISS in reference to multiple demands to “prove-up” the debt by pre-

    senting the original “wet-signed” Mortgage and Deed-of-Trust for examina-

    tion, that “these claims, however, have already been resolved”. If this is

    true then Defendant has evidence of this. However, in a deceptive, on-going

    effort to protract this issue out Defendant has demonstrated a “fact-pattern”

    of unwillingness to provide, and has failed to provide that evidence herein.


 WHEREFORE; Premises considered Plaintiff prays that the Honorable Court

 deny Defendants MOTION TO DISMISS



                          CV 21-00406-PHX-MTL
               Bonham Vs. Bank of America National Association
      PLAINTIFF’S OBJECTION TO DEFENDANT’S MOTION TO DISMISS
                                Page 8 of 10
        Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 9 of 28




          FURTHERMORE; Reference paragraph II. #9, BANK OF AMERICA,

          N.A.’S CERTIFICATE OF GOOD-FAITH CONFERRAL that Defendant’s

          Attorneys be cited for perjury in regards to lies and fabrications made therein

          unless they can immediately produce the phone records and E-Mail evidence

          to support those claims.

          FURTHERMORE; Reference to paragraph II. #12, Defendant’s Attorneys

          state that “these claims, however, have already been resolved”. If this is true

          then the evidence of this would already in the records of Court. However, to-

          date no such evidence can be found. Plaintiff respectfully requests that the

          Honorable Court order Defendants Attorneys to produce this said evidence.




      Respectfully submitted




James Bonham/PRO PER
(c/o) Happy Valley Rd. A104-166
GLENDALE, AZ 85310
Phone (602) 565-1456
jbonham16@cox.net


                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically transmitted the attached document to the
Clerk’s Office using the CM/ECF System for filing, and for transmittal of a Notice of
Electronic Filing to the following CM/ECF Registrants on this 28th day of April, 2021:
                                   CV 21-00406-PHX-MTL
                        Bonham Vs. Bank of America National Association
               PLAINTIFF’S OBJECTION TO DEFENDANT’S MOTION TO DISMISS
                                         Page 9 of 10
       Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 10 of 28




Gregory J. Marshall (#019886)
Daniel J. Inglese (#033887)
SNELL & WILMER L.L.P.
One Arizona Center
400 E. Van Buren, Suite 1900
Phoenix, Arizona 85004-2202
Telephone: 602.382.6000
Facsimile: 602.382.6070
E-Mail: gmarshall@swlaw.com
       dinglese@swlaw.com
Attorneys for Defendant Bank of America, N.A.




                                   CV 21-00406-PHX-MTL
                        Bonham Vs. Bank of America National Association
               PLAINTIFF’S OBJECTION TO DEFENDANT’S MOTION TO DISMISS
                                        Page 10 of 10
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 11 of 28




                                                   C
                                               PO
                                            nd
                                          ta
                                        ul
                                      Fa
                                   of
                                  e
                                ic
                              ot
                             N
                           B
                        JW
                       3
                    -1
                    0
                 -1
              09
           tN
         bi
       hi
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 12 of 28




                                                   C
                                                PO
                                            nd
                                          ta
                                         ul
                                       Fa
                                   of
                                   e
                                ic
                              ot
                             N
                           B
                       JW
                    13
                    -
                 10
                 -
              09
            N
           it
        hib
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 13 of 28




                                                   C
                                                PO
                                              d
                                           an
                                         ult
                                      Fa
                                   of
                                  e
                                ic
                              ot
                             N
                           B
                       JW
                     13
                   0-
                 -1
              09
           tN
         bi
       hi
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 14 of 28




                                                   C
                                                PO
                                              d
                                           an
                                         ult
                                      Fa
                                   of
                                  e
                                ic
                              ot
                             N
                           B
                       JW
                     13
                   0-
                 -1
              09
           tN
         bi
       hi
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 15 of 28




                                                   C
                                                PO
                                            nd
                                          ta
                                        ul
                                      Fa
                                   of
                                  e
                                 ic
                              ot
                             N
                           B
                       JW
                    13
                  0-
                -1
              09
           tN
         bi
       hi
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 16 of 28




                                                    d
                                                 an
                                              em
                                             D
                                             d
                                          an
                                        D
                                      O
                                     N
                                   F
                                  O
                                 N
                               A
                              BO
                          to
                          B
                     JW
                    0 3
                   1-
                -1
             09
          tO
         bi
       hi
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 17 of 28




                                                    d
                                                  an
                                               em
                                              D
                                             d
                                          an
                                        D
                                      O
                                     N
                                   F
                                  O
                                 N
                              A
                            BO
                          to
                        B
                     JW
                    0
                    3
                 1-
               -1
             09
          tO
         bi
       hi
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 18 of 28




                                                    d
                                                  an
                                               em
                                              D
                                             d
                                          an
                                        D
                                      O
                                     N
                                   F
                                  O
                                 N
                               A
                            BO
                          to
                        B
                     JW
                    0
                    3
                 1-
               -1
             09
          tO
         bi
       hi
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 19 of 28




                                                    d
                                                 an
                                               em
                                             D
                                             d
                                          an
                                        D
                                      O
                                     N
                                    F
                                  O
                                 N
                                A
                             BO
                           to
                         B
                      JW
                     0
                  -3
                  1
               -1
             09
          tO
         bi
       hi
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 20 of 28




                                                    d
                                                  an
                                               em
                                              D
                                            d
                                          an
                                        D
                                      O
                                     N
                                   F
                                  O
                                 N
                               A
                            BO
                          to
                       B
                     JW
                   30
                 1-
               -1
             09
             O
          it
        ib
        h
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 21 of 28




                                                    d
                                                 an
                                               em
                                             D
                                             d
                                          an
                                       D
                                      O
                                     N
                                   F
                                  O
                                 N
                               A
                            BO
                          to
                        B
                     JW
                    0
                    3
                 1-
               -1
             09
          tO
         bi
       hi
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 22 of 28




                                                    d
                                                 an
                                              em
                                             D
                                             d
                                          an
                                       D
                                      O
                                     N
                                     F
                                  O
                                 N
                                 A
                             BO
                            to
                         B
                       JW
                     0
                  -3
                   1
                -1
             09
          tO
         bi
       hi
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 23 of 28




                                                    d
                                                 an
                                               em
                                             D
                                            d
                                          an
                                       D
                                      O
                                     N
                                   F
                                  O
                                 N
                               A
                            BO
                          to
                        B
                     JW
                   30
                 1-
               -1
             09
          tO
         bi
       hi
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 24 of 28




                                                    d
                                                  an
                                               em
                                              D
                                            d
                                          an
                                        D
                                      O
                                     N
                                   F
                                  O
                                 N
                               A
                            BO
                          to
                       B
                     JW
                   30
                 1-
               -1
             09
             O
          it
        ib
        h
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 25 of 28




                                                    d
                                                 an
                                               em
                                             D
                                            d
                                          an
                                       D
                                      O
                                     N
                                   F
                                  O
                                 N
                               A
                            BO
                          to
                        B
                     JW
                   30
                 1-
               -1
             09
          tO
         bi
       hi
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 26 of 28




                                                    d
                                                  an
                                               em
                                              D
                                             d
                                          an
                                        D
                                      O
                                     N
                                   F
                                  O
                                 N
                               A
                            BO
                          to
                        B
                     JW
                    0
                  -3
                11
                -
             09
          tO
         bi
       hi
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 27 of 28




                                                    d
                                                 an
                                               em
                                             D
                                            d
                                          an
                                       D
                                      O
                                     N
                                   F
                                  O
                                 N
                               A
                            BO
                          to
                        B
                     JW
                   30
                 1-
               -1
             09
          tO
         bi
       hi
     Ex
Case 2:21-cv-00406-MTL Document 26 Filed 04/28/21 Page 28 of 28




                                                        TD
                                                       M
                                                   TO
                                                  PP
                                               O
                                              F
                                              O
                                           T
                                          R
                                          O
                                      PP
                                     SU
                                 IN
                                IT
                               AV
                            D
                           FI
                          AF
                      AM
                      H
                      N
                    BO
                 28
               4-
               -0
            21
          tP
        bi
       hi
     Ex
